Case 20-10343-L Page 1 of 18

 

tH
“AT
M9
The thewerable Justice Locuri 5 elber Silveraterw DisPANAPUP Cy COE
6 + Baas K cvp ey, Case. JEL AWA py

GAY Wig het streex L th Floor
LS brn g teas, DE 14 Bd/ USA

_ Your ihener T+ © Vlease:

T4 WAS As te thied Cr arth rade bo Cur Moms Came im ‘to
Lhe. Crrétasvol A Ele mostacyy Scheel HQ W) etherstre td. F camnninitnes Ht,

Was Yee on evening meets to hear as a Sales pitch of
to why + hese Ven SOn45 should. jor he. Cub Scouts Pee tes
help show be, that they Suppect- to help Show some Community
Spect and, Sup pect ro the tows Ike all the other elementary
School male childrens of the sSpierh maded School evd tern
to become jruclued iw,

Awd + hens the Vo blow mre, wee Kk VS MC Met bers ot the
Bay scouts ot Aywicats Cub xeuks to be 5p ty feam ot
CLUicCn responsi blet, and. +0 Cam ment budsas feos build
Social Tw berecd tense of Lede skill,

ZH b2c,ens Os te i, ie most- of Ake. NEw reewts we Aad bk
purchase every thse, fie the Cub Scouts dies 5 code lVeame d
Crem ‘the Sc out nr, thanval. Our uniterms could only be purchased
Sains on a Sing uler cloths Store with « pric On al/ its pikhes
a our town Mame, Pac k Leem ber Dens, tn Aeptertétes Fle, Crid, the

home ol Or assncaties ASA ow « yecial bhe shirt #&

 

 
Case 2¢

>

ioe ese
S “So

pale 1+ of Picg | ond

)-10343-LSS Doc 4919 Filed 05/24/21 Page 2 of 18

Ad complete Por the next menth's Siena 6
ole cap, bellcep shyleoeith yet en Lives commby

a

 

 

 

GAS to how UMEx)

eR Hens ims Llews aud bl
{ DO . el fi, en Cc, Separa ate. goldesh coler ends ho Ider
Clasp Like Cas tie lip. Gud cll the ¢ Weary bein mm the Cor be heer

tedly, OX Pen iT eve, tha the, Sad just Cx poracd _

 

 

Methe fold We
an stact high sch

that my “eableas ome ete west | bales ™m €. “ou he|
ce to Pary w+ mu Papa. be how my Grodno hes

 

had te pay some te

My Un Norn. rd te

» Some cf the ports te make vp two thirds of

Grommie ty seu ow ell my palehes e§ too Verner

 

| scamiress ot Bise
Gn expected

Ex pens p

Ps

Textiles by went mons th’s mecha , This Was Gn

<2 Sinsle Pacent Vom les,

 

Come the om

 

would sit with cor

Ceeit 2 pres & fe,
C2 Y

[owenre, mosthh, ineetine, most of US Wes receer by

 Gssined lew mother cad Yellow scouts. it was

lear GAS be Wwe gll Were beaunworss ins trae Aeeosby

 

 

ard Wins mother

create dA den these

the, already had fer other boys Var bows

al;

 

Invahor steses of
a+ Scomenlace cutsi

Lb. The New +e

to thor dew ovd

 

scoud im ney, The i+ all bess Cos te Cur moms
de of the fag k peedinrs bas ~ he. Ss

+r oe

phe Isy te + dults of + whe

awegu

 

Co ¥ <a
aS to low these Vad

a dower levels of tebe peers weold be  Aneetel

ih could chad the thee, Beg complete scheek_

 

LIE Porn m4

\iears

a de the Pay be ‘Ss Riavds co bowed. Aud we were

 

og te 4

errr ep

he Crete of the Unuiterm s (Wwe hed culy a

 

1c |

 

Couple \oaus, inn Sci

AG bode, Weed just

had Complete Gare ores at the besprmmns
but Sem tuys

Cap
r

 

yet. Oy how, Ure.

looked a Wwes wert hard fe see ww bo wes of

 

 

a 5 insle paceuit Powe

bo of the. mother at the Sin sie Daren

 

 
Case 20-10343-LSS Doc 4018 | Filed 05/24/21 Page 3 of 18

 

Yom be at the Vater Cac ct aS beth Porenst s evil E Dad
naetedlas be Vow complele the —— Wa & One’ abhi Soe

Wes Ovens to lore «, Pm \nauins a, lorenid Area ony der weor under
fekig 2 a cad boots, Gf cor tew laye den with be tro
Cour Crs loleck _

he too wes the shortest, Ther there

the, bad am ads ld coll col/ of the adult moay cud promay ter
te hom mw owld help us to Srew in) Scouting cud thar or itiens |
Cur Dew mothers were Dent ed there: ceristeuls seme ste at

| nome wie the then te all the men, bes, de the Rathens. of} these
Were pack of the. Pel, thers to males whe had Dpecic defies
There were athe cssutek Pach leaders Loe each sched in tons, Hen

Were im. eetiness hel bi mt 3. ther wee

CG piney hel pers He bimse, gurdes tnd phate 4ra hor with en
assustent of oll men rd wes male lee, Ver “el of the hace tes |
latheut co. ether Visine to there men were t.. VS bo seek out aA dtesatl

no. , | fittne

there _ rece¢ dad Ctr Cjreciast ch, on discovery.

Our a | Non inaction, wes the weal jalan nants ios tall”)

scleel, Us boys would loci) Os  BAvac |e Cecekies) ene Week ay to
share the cost Pep te previde te others Ree wes a te cur Dens
Mother weld Provide Grvks. We weuld do crafts cr Leama, aS
Some thins Re be werk te gether. We were luck, as bo knew eccl,
csther Seem School cad Class room 3s. ot like to seme dens +t
thot were mixed Ver Were smaller Srevp.s Th Octeber we mede
“ le. Shed i stud dre perl, owd we
' c_were hist, cf thaksgug ovd pictues of
turkey :s Colages and Ler ccem bev des make teu bird feeders —
te. Neary cos She chostnes trees at cor lomes. Durines

 

 

 

 

 

 

 

 

 

-

 

—a
|

Case 20-10343-LSS Doc 4919 Filed 05/24/21 Page 4 of 18

aur Chrialmes Va
clul bas the Cr,

Cartier, ovr Pack deus

west to the Bys

CL Hedfrd next te WwethasPield to the north

 

 

 

Cer te 5S Sis im My
( fro
\ oat Sea 3a Suits

4. Fer te, by, Our mother's an lL cay meron: cs te, |
r loreda, Suits ..- Lo Merny Let te dea aw |

Pee Aecet Aus Ou Cr te, small Cr wot able ty

 

 

Qik. ten Lt be B2asier, Ov 1) or me ther 5 couple LP. Seurds QQ. .
help eon % there wth lis Cameras Ye. |

le mothers ‘+e
s t+

Wes nwo real em berrassmout Por Ss te mest

 

wt
wate

tr Ay be cue cr tua had te be Coased ins to the
mothers whe arded hod coho ol de- brows bn Seou tg

 

 

 

st ce allarg. Dew mother rn) Suits weyld hel» Heese
va hes ahwagled te wim the others did laps fo a a a (ier. +
bron The ite Sasrds Lavolt these whe were. wor

 

Uersed ms divine
lacth mele Cotten

S fe Cevse

towels, 4 was a

L | Loris 2 to O¢r- 7 The bussvess PA scasms,
wiculd oftect nose. whe bemamed tr the. secuts r+ was SU Prisis,

es do betler b, thet meast Badge We vsed
ole Chovains, rooms be, dress cad dress oth

off Aud te make Sure be we Wwetve dey Se wet

 

Ww gat te havs, cut Some parte ice Orove cd wrth cop j

this event +. we leamed as to be mw scouting

 

fe thet mothe

 

d Some Qicties of me, aathns shown 5 but Se

 

 

close enicosh fe m mies dis Le ke cA it.
Jou very Pale meebines, Was Coy ce led be A Major Sw oed stern ‘ but
we were te do some thine, le wal 0. Seme one A ¢ Lh, eo Lpsitact ines SS Plsaek

 

 

St de walk tvd Or

 

dre ways fh... Vree = were were Apes seme thing

 

We Were. to dowate

ib be cer Dew mother Por te Giver te the Pack,

 

 

We wotd Re of

| ce cud Cold, we —

 

 

to, trust Ove end

 

ther dens neebings higany ne the rmesks of Sucw,
have co mee bens oy we the scheal +5 leaves

 

oni cr rher Ser fe be lob md Lo lbded este be

 
Case 20-10343-LSS Doc 4919 Filed 05/24/21 Page 5 of 18

    
   
   

le a Coceyn ad Oy Some One ot + he de v To UC ¢ Pre lems oY d
to bet be, CCmarteunlilQ t € to r én5 by Cn C Cm orl GO. | . LAJ €. de Leese

he

\

Co W Cod Werk ay S tc, Wic ko LD) Loe Rs CG { wood tm te Cace
Khe ROG OOK Cerboy, a ass Fo thor The Poe k Legda

, | ; , | : ‘
Ovv i) Creo Mo hNer's hv Ss be Ps ond hhe- Co | dey 27S hel ved Ss te 5S hope

Cow 5

      

Gn } c Mod + co US had

As th YWroud Vcr k, 4 S + CO l in + hein Lrare

>-£

/ f A , . . 5]
AU Skelle di GB lt xe ea, 4 vs oft too hs. 4 J { do, ro b. »O Lea Kner

v J e AJ Ci t had the C 1 CALE 2. Te c ac a ( pre \ 8 quimd are Viy d Wwe lec woved

or Pr ind 4 Cry a Ww ¥ t h SAS CHO \ cots Wwe Wwens Tt Wee CrrT N tr = hy he $e
+ he VU Oc 3s Cou Dd the Stree L Os { bia e US C + } hee Pave 2 ie Nea,

i } } | j j
lorawe|n+ Worm Kn CAs Oy t t< Cry © Wwe COtc W €or Our se CU TI B

sh« t ts or Some d Ar k hlwe ores We W Oré inn & truc te (eu ot to Now

, aa

Cur Solids cud te, 304 Cer Ovr modesty Doms oo, ae ....;

n lways arovasd . VU € ay dw t ¥ eal, fC hice he Ss p a dur é tk, <s as te,

:

; ] ; __

to Acs te + he la Lhreom Cr tn OE he Wocdts lS dec Noles te bury
:

be Came merma! “ Awd I be 2" Prt sed te, the - Not NOr's oldes + AE Phew
Some { Wo de, A de 5 2 Lder Hhiens Me Hy JC po Fe e Cone Shot da CO { os hee {

over. UW O+s J > he. sie wre. Cover , home ter lOm~¢g pictures a+ Mme a5

to i Ms atest clothes they, call thee te ve dressed oS A Ccb

Scout this be the tierst time other then Moma Cr tom tly to I ge4 Crudres se
7

f
+c sot h ‘ a bit sever Wwe tt, a AY cone. holes a, a a Nave +e mM ode | each c £
* Li ar f éc Le 3 Cc f sat c Lathe, OSs Was m ost y IY Ga ke da , Ther, done mo dct ld

 

eS to became tired Cnc called Cronky TO w he Give cme prece OF Some
Conds, Cn a in C5 wr tc dein kK Gown) ct One Sho + aS to ball,

j . 2 / (
Oc tt have Dome. Overy, COC reall, VET Care ver on then Cn GPP Sony
= 4

 
     
   

Case 20-10343-LSS Doc 4919 Filed 05/24/21 Page 6 of 18

   
  
   
  
 
 
 
   
     
         
   
     
     
     
   
    

; ; 4 J
(nl Comber kad, te ise Cnr 4443 Car Sect bur oF orl? ger
Grud SE hye: b&a 4105 fee %o ty haw Grandie te tl 410 7 eof a aaa

4

J ( f/f 4 Sf ?
MICS FY ay UA VCS (/EGr ter not to C. *a7d welt | 5 4e e beeves,

1} |

ra CH Aniuea) Clese be, Yer hou Se. Gest Nave te wel k SOME ;
\ !

keey the Secrey | & + ths Oays YUN G&S WAS tehd ‘

YI Ww ould Star Spire de te hi: “ Lave. Cr Som e h OMe fro t he |

Ud ood Ver. {., de Mere. Meo delive. Rs SOme Cnves C AME Cy, t Mian \ ‘r st Uvsirt
- j
WV4S Ow iMA is tyeoG TA, barely, COAOCS ME BOC fin, 5 Speedo b hve we th
= |
CA ly v ‘ A t S« v2 pool CA/s< Ss aa be an h, cA Cry a S peppas o nr 5071 €
S Lin 5 Ws t Yn t bis pes de Sh { f Sh ic or d OV &¢ ers y Some la dy - bome

Wi A 4) 6; = 47 AS, ther C4rIC ther ? A ec bare bur ie 7- Yrt ave tops OAS

ry re j

mM “A +E t, The | to Nave Some real tw GAs Gat to Gress a ire a
. |

JT SU 4 f Un dor Warr Woe L +> Oe 43, |

shict, vest with Fasstes Cowboy fru
tur th Chat Stine, Gi tex, ting gherevt'ss badge lec+ hep 2 love S, Cowboy
books with spurs a belt with a large buckle, two gue belts with
|g,

Ca ? yun oS GMAL

COW Wo. Vee rm 4 eheuLsi nS Ww Hh a

jean 6 Not hr be AD iV sot ao place

lasso ceo pe. We \y 2 Ir we Ph Ge prece od Condy Hel

oe

/
» | 1 j -Y \ | \
Cn Sade mas stant pe S ine e +0 his VIC r dis dc r . he C ames a, {— he, Se

Ss

WOU | a Ce IN A 20MM L + Inve o | te ave Ca, c+ wou ld te ke Yerex er hohe
trey f ley beer

/ /
x Com *n My Cmteny OVE e fee th, VA4 by t-fons e of on, So SA,
4

     
 

 
Case 20-10343-LSS Doc 4919 Filed 05/24/21 Page 7 of 18

 

\ VES WOoYVtC /¥C { be as to ~w Cc OS tur J +e c (Was CG tire me
r

‘ ~ 7
, | : :
Pe lie = MEW | 42 ac her DUS/veSS MLAS diet ball oud be 3e bc, tf P lacvers | La3 he /—
‘ / ] ; a | | )
be. Li Cred IC Cer qn ee Rov, Cr ad a pc Luc te sche | bo, ens. Gayton Love, |
f é

; . t] ) , :
Su edo oo hoe | So LY Sym k tAES betere Ga 2 XG a 5 Aower W ¢ Lh Sone

' 7
G ra hay Cnn
Opn nv Kati Seay a. d Oee vp bo terranes
tec kk, Ud eight te <1 Clase d schec| t hat nes on ba) Acer pce | , oe be |

     
 

 

a picture © WA re SS herve, te Lat heya, thew Bema SO % We ked tum deer |

boot od : .

al \
4 ) on > , eho <

   
   

Chere enn) Thus was Don, as te they Swapped pupa s, (as + kawge hes
(Ve Could 2éc. Cvr- Ve llon Scov ¥35 fakin thee as te just Look teu.

We oa Van we drove Gromd close Le, seein Nici gull are:
nan cardial le, name « Once a t home wes teed es % ¢ long by

Mot bor talk Lo Me Ove dan, as +o . Se outins 4 called woh de
that is ole Artest wee band Our pick ie bt be Gams ON S Nas dey
Cam pins, trip at Seme QopsSoct Comy, she win bE help me te a Q
a She shened mec fiat: of scout sherk powts avd ¢, Speedo Sit.
to that Coe all of vg to look im pressive as Ln tastes tones Q _
ride owd Ve pic tures try, on the Shert+s_ We tee she enal Shs
Sisvim Suite. Genie ine Spec ts it ce te how ft DL. She deat Awl tt.

*c b en Le stree Wout bowed. wet CG drow string | te, po

Qos,

 
Case 20-10343-LSS Doc 4919 Filed 05/24/21 Page 8 of 18

mer inside So alae adk Le. whe, = weed Care, e be be teld . te bhe |

: st “undor weep jewside Your clothes — On) the dims in room tab

T wateh evd help lhald a home made Sleeping ba. Ver me, av old
wcel bbeaket, ¢ smal! bed sheet | Seme thing te be betweons thor, Vor seme
Wwoemth aad Some plastic clothe Lor the cutside te Keep t+ dry, =}
watch My Lacse bedd Some _ oat Wan see ts re rote a Moers on: ay saleby

pir to ' hold two Sides teegot her ened haw to un dey then _ AGG, ___ Fer

Seme type ob Cary ell bes Came home werm but vsefoll, Grammie pack

me, Lhe Scouting pavts that Came nA od to ke the Sheets
did, even the sutl(ad the time wobed, had ask taba) {
__ fis te Gather was | wot direct, in volved tas Mey Lee Pee he hed
wile Your Kids hes Hthird o bey wes several weeks olde the me bt
hed te remem G secret, _pever called bm dad cr such or talk abhat _
hem Per os to Know later ry |e iste bet wot then he was to mother
hus mistress ond whens te diverce bug Wrst tc Merry wort hee fe fo
ot oth Six of us om the onl ne e to looks l, ke hun He disec Ane CL
me trot mother. ide Gave me aac old Scout jock bniet md 4 COM PGSS
Fee the fren got clothes Ger three days Socks avd urderweer fe. Sig
chouges Some bong, Johar fe Sleep sro Clip Blogs avd me, Secubing Semper.
two belts fo hold iy bedrel/, Some Svacks bar of Soap ed roll oi
terle+ paper Thunder, we eave the |e gh seheel Gs its conyers ter _
the three sock Lins the _rtorthons sec tues of teu Greens field |
cc! ee cee died od
byby wew Cub mealsla mosth, As = remember ‘there were prear tey elonah,
scheels brs town rs the Le te CO% end earl, FOS Seme Senior Last See ts
Came with oun or | Siblings fo help as to tuted, the ride up te
the Comp we leomed comp re Sons, Remember Crenmie mere hary -eryagl
thos mother se UF beret Crom the others moms. We drove toned
Lebo NS Gus nies Sbate- Line Lhe North ous lb Masscchuse Us.

 
   
  
  

 

 
Case 20-10343-LSS Doc 4919 Filed 05/24/21 Page 9of18

Up inte & Small tous with a cibky we Po e te a nen dow)

d it : nite 4 Qatid
Cond Cur stuff a wr jews Lek tke well, We were BBSt Gn te
| Some strouge tents with short woedes tates thay Lat COnsUES
the rest of the Wary “p. We hone seme thr bo ea _get a teur ot the
Ctowds in ova ller Qyreups told to {, te 20 pee oD cout moke

J
Pat to a Wpathrcom we Com an by. the tree Live cr tell Gress a
Hare all ouys. We dee wives wath cite boys Dew around toa, We.

 

 

 

 

 

 

 

| end up dou by the simnmmes pou A ; there ord § hel Ons
| sinall glenn a-eor the water theme are lemroths of do 3 Agns t
| mete the pond ca one Side of it cre movy colered Conues tied up- ’

 

| the Pack leader with « PAs systn yell cul the reles welceme Ue
| te be palite to others ond Ped of +h. tracl i — f.. 4h. a

ew the New Cub 5 ts te Wear seh wai {.- Cur mem's Cat eee’

cud the, wont Kron So Qveryove bs Told. te sel tnidressecl cuhere we
| Ave, Some hays wat a bid hut mos! of 6 just Strope this to whos mestol
| Us beam to cur clothes ore labeled a
| ou) ww ) der stind as to they Ennis the Piast to S52. bare. a4
& te deme cb bnes “sh Poll
| We Weve Cry | mond Cueryene Was brs iL Pouch The remes

Piped a ihe thy ck Mf ca thews cs the came

ere 45 te Toy

eee es ott wn 7” Guns, ére
filets tot tte eal des te tle oul _past cards to have me lek
| browne dee Aboud ot 45 ow Gack time , Thay were pre twes of obbvs

paws Sas at the scout Came cA Uactoud aSes-. Once. Cove do,
| inte wee seart parte the words to Lud Small pieces of weoad fe

Ay Stet the hue Cam 2 — Lilies si OS wet weve te pick Clee /
L the taider bevsh ares the camp. As to ensscre Ye sledy, =

 

 

 

 

 

 

 

 
Case 20-10343-LSS Doc 4919 Filed 05/24/21 Page 10 of 18

The Yee cue Ries tine we would hear a bulge to call Cuerene
te, the mess halls there Were twe huge burldins,. There were Some
peop le ps the kbchesns cookrss all tsype nek Pood oe us rains boys”
rt ttn Loud. iside. there. CeS te wre cite Cor Pell oud thom Some_
Ver te ensure we Were VIL, Wwe had te Voom cr live to had cor |
mec plates Dest tha Silverware  avel leatly Cur Plaste. Cup te the
kitchens te be cleajed, Wwelad a hor te vp peek our Sleep ms, bass |
Oar Ch- clothes Gud te Pre pare ee Cor Shewers , hese were Very
A Merenst on Cilans the Boy Club cr the lecal Pool ducms Sumner
cS to the Showers LCOme downs Dem the Cielmas uth poles See Sone
Liguide Soap Tee OU ver Us, Wwe turene loum pes, site each other aud
Some caida lts cmd. | older boss Scouts made Sure ta cur hare “as

CS taeline CaS to Some were by
hauded a whe Vowel +6 dey cor selves ott bo getha we Specl t
te lock over each lLoithors bodies Oc3 te bike fen lowes cnr to shes
were UNeut evd whese wore Cut os fo this was Soneth me wen te
see Vnowds Vem $cheoe/ ev wens YPrenida Albse os te how thet
aslte boys Ye Len l res Pat te Son Shorts Cr swim sorts, Crear &y
CW Looked Luke. they alnest wever 3o outside _  Owee were were
dey we uth tome ls  ernecd 025, Go te ore tents Yer lows paasts.
Vonss, sleeve shicts | shoes cacd socks. Wwe walk Past the Centeeas
Vie Lf Nice cream om oo shiek be eat ad head to!
the Open rer P the huge Comp. There Were sinc lle ewe alse
eo the edoes ito help Keep the bugs abides _ We chared Vrwre-

ly with acs L-| AS Cur pewucte, lesphs then Were expla te hea
the Sk nr,-A- lonss Locat ba be. T+ WAasd Neo Nine cr piwe tcty te
ue ce tums te Our feats Wwe pee belere og a the teats most ot
US di duct Use. the babhroen hevse, For wes so hed still most of S

   

 

 
Case 20-10343-LSS Doc 4919 Filed 05/24/21 Page 11 of 18

dida‘d Whar Cur Desomias be bed bi ics brie ts bbe cd heme Lirnes,

‘che heat. There. were  Wenwy Sitrevge A048 4 bugs Onc Lone thee

   

—

JO 52 ¢ mad Wwe ke +o VOL SE. bn rr te >} Cans d

—

| /
J imocas dic anor rndenstnd 4s +0 hee AS Some oF Crp 5 Nien
a : : /
ot hers. ine Nes Gottines Lp Coy nes Aivees G8 te f f WES Oe Lvens ey yy |

/

1 r
de that Some bed loveS me a8 te he uses me eel ag te my

  

Gas to Calin him douns aS te, he LS Cpa 6 | hue} de Move wér

to le. kOe i SO fi s 1 hon) . { hurts b.. hus Si Ze AS

 

bo die > Vet Come. bern Pa Wwe Are Cure 4 Lp ssa eod tihy CH SS leaps
rolls T smells ag to we hae Gane to Vbe bathers ss bod “the
f

/

y)

Scond c+ Buste es the VI, ke LP S cus LAc€ rush out peaked.

e eucept vy = SE uh © rn hes pus poor aS LN tev hed | mMases § wc Ste ts

Crys Lhe others Ct US tay the Coc l dom yg Ores Aare Spek Succ daw
de; Lhe ba thiwon sad nee, fall ¢ |

YOlnes Gre 35 AS te Wave to, ire. arou tes én
M6

Khe IMmemyins lraht of to the 2 uaa des asd Stews were re Some wthad-
Foge the, a walks ond ot his tens M2534 in» beck with seme

b load ie had Dome bead Cace brs tebe he Ginsntns 6 — Our olda bes |
Some ace walked too help us got cleened Up. We Se Shower

  
     

'
ia J

       
Case 20-10343-LSS Doc 4919 Filed 05/24/21 Page 12 of 18

C3 te Our Gcoidents ” bems bole dA am Dhrws

Cored off te his tent Yes de beens by Some adult te the ven lad
ti hn, Audit on oa, L auth romance dons Laude
Ban tsa Be nly the shes ld bo _us with hot «al

 

 

 

 

 

 

 

Ne Se bed an db vst. 4h
the Umees cur epee with or Aemes Spohn, We have
Pleas i ik. Se fodilel Re the entwe day ca. heed. cv luvch atte

 

Ten iain gpop_tct they bya base ssn —pnin
| make sume me all | ns siti cast to the dues valle ead book ath!
ein hawines dis eet Ce tnt toll be Le eens say Tohe ula ke

that ao ~ out 4 4 so far te phe rope with small locus the

ewes te _cald Ake to as twas ons the tadpoles swim team at

| silo — Pool behind | ouc School, Mother had Signed me Up but

Are er book me} Swim meets bn Second ands. Va Ste “heck. 46
Qe te work, Even, Seovt has a light or shisacke blve Speedo On,

as the older bev, brishl red- Lh

Showy coc fle adults have trvesks , Refer the. Swimm irss,  FeSSts

WE Gre sivav Lhe 4 ls evd paddles fe ears te vse the Cameos,

‘ 5 AS Ca ‘ The ; eS

| nid Come lunch | eure of vs cubs hae evk, cur duds one

| The pale skm boys have aobtes Some smelly — Feneugs bastion, 7
sted 1t on to Gel Yau a head fe te were c Speeds all my Lite

| But com made re bakio vote ee my esuler suit Covered meas

ass ot me ems telle | Publis on woe l- shirts thet we were Give to |

5 porate vs by hee colors to sewt os off to dilrnt bal |

Pelde te to play | soft ball, Scecer cr basket ball, |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 20-10343-LSS Doc 4919 °Filed 05/24/21 Page 13 of 18

Play iN) Some a ee Ouc path ns. suits aud shirts was 65 ebnest
| ‘he cuc cluthes_ Was plastered On) te each as as to ore all
_ could see each akhers bodes ohl UL, On ly ars o Yew oe bhe bey - had

Epstein tie. COMeras wwh ke ae Some wa the C COAG ES and.

Guides as te it seomed. They evens Inad two clothe beags ons hates,
Noelle _ L ke a. erxpouse t cod Cal exposed fhm, Ay to _ we
Were comathmbly tes | ld to drrash Seems the Voumtaiwe a or the Taloe
pS be, Ss
LTE Cars)

im + vere. We had to relieve cor collection at Pe oS So
AAS CS most jus! reveled thensetye

end pose Por Ors Camus
Scme tt uct rer down ther legs or a slight QLovw hhreush dhe,”
“madera. As te the day, moved on Some bbeaz, Clubs hes temem
r_fumprss, od? the blechees Cueas te di appear wrkh « Proved.

Wart Same. bode ws he he d a comera hf Some. body, eme. a...
ie

wen $ with Oome o kde- Guy whe was called | Wwe ensded

—Up ins Or Clearimey eS teke d rect ader the Tiny, we Ge svalhiod

__ horiiines ru th GoaSa Phe, L sth cecil indies Are pped age te was

T with Wey Pether’s Mad terran ean) icc dle was wot one who hey
i. '

Gre onl

by viens Me ble OY) ust gat docher ‘ be : tts Where Som
arot Shived boetve beth Vepit avd rear were cus Slaw, my rect be
& Caner time, | Lhinss Wad all shew,

Cw d the Cor SV low

Least a bee

Na de.

ut locked tend fe __ So red
(oes ot \vim. The. both would eas d vp

b bibe barge pon tn cool weter Gee be low bad the
ev ew +o just walk, Come a7 Wwe Lzamed fo Lhak i

409 ee

as the,
dido t Vollow the rule were taken home, Avather bos, _
had tried to climb cone of the re pe walls  suppesel, without «4
Spotlec Dell cvd lereke Wea oen he tee woul home. Abber dimer

CuCrY os we could Us the pond Yan to the heat end homes ¥ SOME ae
ther hovse play. Crude! wp shiney Ae eres

Seme mere Cnc! no bed,
gas fold te dress c~ louwch of US 9o, weve glepns feck le wd Hee
Case 20-10343-LSS Doc 4919 Filed 05/24/21 Page 14 of 18

mud cr cone side of!) the pow? where te tel! Gress was (ae
These o Us coho \nead done Qe Got help fos the Sheurors i the Free
Vile wee Stell ow ud alle rinsed of P 1v the pond, Thes washes Seem _

fe Last tiny Hine baad renee Arr
lure. seem te aos iV} Ined* co te walk coy bo hae «4 desrect Me
bept Seyiws te Cau ws5uler ot to Aus bother. cull ABesr a bout thes
Ae Gans him fetes, J bay feck ome. Heo bth pas wy the Fewerby

busnvess 1, he biz Geet bathers cod vats LS hew we row ens on Latte

he Qa beatles wo bbhad the ovtheoase of ewd of the teat Ime
a = OS
Onny Com paniiy elven) te, 90 te the Red Cross Buildina , Come iInerwins, his
beddivs evd peck wire oe, MMMM s..1 some Easier come Yer hm ale
last araht. When Bat Lowe. try des Urge t _— but a Kid brother
| he stek cevd coytt wrat ben.

H+ CoM the alleed bd oy ore clase bade co peadbonr hho
the poralt et Vong Vevevdly Vcame teulet just past the tevhs vd
Pe ti <tr, her Shower |< lee 9 ovd rush be some local hosp tal - Chet
lest es ok Com we had oc luge Crepes brea b\as! with al/
kinds of be pines Cuery Cre Wore ey bid so to er the Mess, then

 

aSter werds wes Ovr . lorve- Vs Ure had Cy ower 60, Ley guddins Qeght Ors
the Pacade Y. eld Once We Upeye “A Slope, MeSS Wve Getrhorec tens
or pictures, the on shower ele eeda. Ouw bref Wwe tessed Ws a
barre | te, be clegwe d but we all would be We BSS then wd othe
Pars ine wore, Monte ot us ot iL, = pact Lolhed ee Gettees
HAS troy bb be a wot| havines Lee, Bet we. af/ were Ao bd. fe hat
Orr bathines sues are fast fe Seovhiarsg, ud. Cer Maems Loe
Were caduise d, m- eS Sroucb he om (wear ows Aus & + be fd.

Cne wil leased almost expe bled V eses the Crepes zetia we

Were. teld. On the Wer te Ovum mer schoel Conve MOrAs Inn S Nz f77 Deak

 

 
  

Case 20-10343-LSS Doc ASTS Filed 05/24/21 Page 15 of 18

dtepped to talk te me, said he Give me ride evd put my betes
As trock, Had. co. donut cud come milk os we ent the fons tery
Wey by Car, He brewsht me _ Nreor mid 6A ens tela Mem +e,
J must of beens Scared ly A Car er tw ors dows the = ot
Beara- Breck +e I messed the barrier om Matt df. © a
Lava

accident os te pacple drive York some times. A Tew days late
fons whe sad t€ how we aff Aad Pers at
There a fou daddys (own , Alu, bus Cbde- bre thers erd zp ch
eu pemen MMM = act.

The second peer ot Scheo | od Scow bens starled “we jo* ag

berrible Cyeny +t side rn Aye, tom Sasct x Vas _just Car

+c called shaws Was Some loreal Yyeltew c le bhe ins 5 6. Cele.
lekce phe it ywested On our pighh on ee er down dacgwall,
ACress of cur chest belly Cue Z tp per cst Cor pants tor Khe Cppasvle
Side ot our bed, be the cuterde ot Cer Lett lea, Chr Aeon morrit
loadses we Carwed Was Te be Sows on thas te show thon of mee
proudly. a \ hed {hese Ker we could be webhed aud cor pan ters 7

CCOn Cec J yet Show Smev hat. i Wa ae f Ye fo . he ec: amern Vow every

Ge ure. mCluding a Show. | ee alse Der c meé. ie) mee + Some

‘ f
\ \
mens in ther cacs See mn < A Kc

be } 7” tO} 6e ohed. One Cay Sat erc\ VS boss Wwer ed CUer his place told

\ pre Dia ie Lio | ; let co} nro tred Yous cod all ces a

  
    
    

         
 

      

ao

eye -
thew ot the others Yew ki be At WAS > OMe. terns ble tes ure he put GS

| q
thrarch ins Some pack ea, Ley hes plac 2. Komen bor SCRE aIITTS, onwd

 

 
Case 20-10343-LSS Doc 4919 Filed 05/24/21 Page 16 of 18

Crys er to hel Peree cl usg_te do, fwe bays Screan es te the
gubled on each others util ove Vell ‘ _— Thes Sorte.
bows fe, ever sees hehe etideice cil leased he sad,

Thens = wie at | terror aS te One ohh +-he bous says Sh oI
kwiol | two ot vVg- together ons d hus Cerm dreyo licens bhet
Strew bisds apact leur terror screams lest us Coyers. We lay Crd
the peu d lett 4b, om nclose wake! scaced we cll seem te has
hows te, 5e4 home. [We wee te Seared te tell Ga peo! ot te
ot Hrs, AS be gat te a market at the end of ins steec +. |
lived Cw, bey the bes, ble Post tice ma! bor wes co bes “arth wags
Nvame Cod if WAS Wy. chlthes ind & note we dov't Sell coo ae

Qeend.s A CMe3 e} rt ( cve,

Lowe was te shot RE ss that sex we had wes act te.
Like. the Love Cur mens Give us ee whens we do Are S Fer.
me te as te if |Mem come home ONG, upset cr tucesed ty
adler Spenidinrs, time with Lather she take it cot cm me. Come.
Cus to the Conds! Sale Ver cheratonas pe od were Site
a List ct meas te Qo see Dor Sex unth dhe exchace le J
Duy Cur Cons dey CLS Lens, a ae ee The two c+ us

UPeny hep Dales Pree ‘~ the Pack | Gs te bn Crr Packs 3 °me be

 

Cone ins the Treep. One bay older Per hed stayed back did |
eat Come home. Ghar. ft bt There WAS Cr use Séarch _temendex
Selim s Men with | bowterms, Flesh Lights Qoms iste the weed
Ars. SWoeem ps ont the eud of the streets douns Vom Yo le. Street
looking es em, | But wet te bee Revd. Come D pres the Creole,
ot two brachas lot a tree not Yer rene bres house the, Vt
a skull two bids | Road felis, the loomes were cm the Spout sathered.
Scme., Fist ME W.- Met Ore ad CN yp mere kha Peae k meetins
WAS Couceled Yer Some reasns ond we had wo local Dew maetins

 
    
   
  
 
    
  
    
    
  
   
  
 

Case 20-10343-LSS Doc 4919 Filed 05/24/21 Page 17 of 18

Ye III eo ctr_ fot III bool

hovee Up O73 Some 100s freme street te Pik ut was ery t Yo other ot

US cul tke Lens went te Lite Pe: cur selves, oll ot hhe rin the cn) |
SA nS St de of tobe aa ¥ lose were Pras te ec wo hte. cud GS i+ Sek
Aiceér out 4 WS. re. paw ed Some light Gravy 6 ole uri eh CoA +c,

An yet Wom rah tes om SCmé redish Color Shu tens.

os to | ly Probl ems No thee got a a % us to wot laure
tc Sl ap at Grommies ‘er to ber ~ezsd oldest lorether tres os
oeble drvask, he hated me Dee ty that To cared hes Pekar
prome, a basterd chlo Ths Vearler was m ecther tow, thes
he beccme cbusive te Muy Crtardimother his mcther ard the Hie
ot CS Slept there L Slept ny Mother's bed cs Cremmie usec
bMsy bedrcem, ales time. the Vem be moved out i Phere Veons |, iy Oreo
Cr CA n at Qoy ms & Cy ras igs ars moved. tr ur th Some Aame
Vike t+ — ond close started CHB Gin) Orcs te
he ren that ushat we were Levins Wes Wren d, Threw sh hw het
met others As te © was Orewins Sp tnwther had te purc-hove e
house bee us with tree be drcrms Vee TE was 3 problem it becen<
ty Bet ld ke E gal A Paper rov te to Com mover, Per te Pocohese. ts
Schee | Lome de. | Theat Land a a my custeners Steel weude

bad his Side Bocce wa. te, bd me te,

   
 
   
   

  

   

Tas we ddle scheol WreeS gic kod Cr5 a bens G New kid tr eee
Wwe had a Boys Health class te eam of too that Pederash,
Was Wr ens *_, fo told mo the ot do this rrcludins Mr Older Co a

d O44-5 4 wurokved
Case 20-10343-LSS Doc 4919 Filed 05/24/21 Page 18 of 18

Me pai ther pron) deceased some tweuk, Dlue sjears beat Yi¥
Liven day l.ghks aut ot m, bod, Yor Sayre 5 such abeut hee
dead older susters cn Son), C she was billed by hoe hus end
Whe with assocates Robbed g, Vomidey ins LSmidso- CJ- sw 4957
He Chesbad} died ms a shoot cof m Suffeld CT to whore
Federe} Stele eos) oce- Police had_ q a: at Seme Peamely
Nome, ns has a Sections a LI}, Lace | \ Twterste fe oe
ite tn ia lou) AXvte Mother died Mes Oldst brothers wile
told me te Chat BB cs Sond ont of has cehens byt b
te, mother did not Adon st te lose. her Con heed OVe~ me She

NEVO told me at this

 

— nS +e coulid . on ber te TT wes ited. oft her
ute / the of. sk Aad ied, PW) tipo SO S9IT as 1. fuente

f

dors xl ‘hor | — laicthder, ode bel we to if She Wes
Ales te, whors ST wes Crpest ies Sexe assult at CQ Mwer
te Whew collec me unele  ushayv she. Came te Us ib me to she
twoshd hove Killed me |

Lespect bel. VA Me Ba hha

 

Var k ¢ oV. the Odes tia
Sex val Assay b+ Fem porary
Seeatmaut Censtor | te thal

— Provide “Aw Daud aid.

 

Pes moen( s ‘ase ls most 4 COA f Cy

Lows tenn treatmenst awd therapy,
Lom scheduled = te this Conde Or Sear Per Jwe 7202]

 

 
